Citation Nr: 1714706	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  15-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim of entitlement to service connection for left shoulder dislocation.

2.  Entitlement to service connection for left shoulder dislocation.

3.  Entitlement to service connection for mental illness. 


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for left shoulder dislocation and mental illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a February 1981 rating decision, the Veteran's claim of entitlement to service connection for left shoulder dislocation was denied on the basis that the injury pre-existed entry into military service. 

2.  Evidence received since the February 1981 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left shoulder dislocation.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision denying the Veteran's claim of entitlement to service connection for left shoulder dislocation is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left shoulder dislocation has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim of entitlement to service connection for left shoulder dislocation, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is now moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Analysis

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for left shoulder dislocation.  After reviewing the evidence of record, the Board finds that new and material evidence has been submitted. 

The Veteran's claim of entitlement to service connection for left shoulder dislocation was previously denied in a February 1981 rating decision.  The RO notified the Veteran that his claim had been denied in March 1981.  No notice of disagreement was filed, and no new and material evidence was received within one year following the notification of that decision.  Accordingly, the February 1981 rating decision became final.

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the February 1981 rating decision was the conclusion that the Veteran's left shoulder dislocation pre-existed entrance in the military.  However, newly submitted evidence raises a question as to the pre-existing character of the Veteran's left shoulder dislocation and whether such an injury was aggravated by military service.  Included in the new evidence are surgical and post-surgical records from 1981 and 1982, received by VA in September 2011, indicating that the Veteran underwent surgery on his left shoulder approximately four months after exiting military service.  This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is relates to the unestablished fact of whether the injury pre-existed military service or was otherwise aggravated by military service.  The Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  Accordingly, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below. 


ORDER

As new and material evidence has been submitted regarding the claim of entitlement to service connection for left shoulder dislocation, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets additional delay in the adjudication of this claim, a remand is necessary for further development to ensure that there is a complete record upon which to decide the Veteran's claims.

In the February 1981 rating decision, the RO determined that the Veteran's left shoulder dislocation pre-existed military service.  At the March 2017 video hearing, the Veteran, through his representative, argued that his condition did not pre-exist entrance into the military.  The Veteran is now seeking entitlement to service connection for his left shoulder dislocation. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304 (b) (2016).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The Veteran's July 1980 entrance examination report is silent regarding the presence or history of left shoulder complaints/injuries. 

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Even when there is clear and unmistakable evidence of preexistence, the Veteran need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  See id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

Based on the newly submitted surgical and post-surgical records from 1981 and 1982, the Board concludes that a VA examination is warranted in order to obtain a medical opinion as to whether the Veteran's left shoulder dislocation clearly and unmistakably existed prior to the Veteran's military service and, if so, whether it was clearly and unmistakably not aggravated by the Veteran's military service.

With regard to the Veteran's claim of entitlement to service connection for mental illness, the Veteran has expressly indicated that this condition is secondary to his left shoulder dislocation.  There is no allegation or competent evidence of record indicating the Veteran's mental illness is directly connected to his military service.  The Veteran's service treatment records do not contain symptoms or diagnoses of mental illness while in service.  Likewise, post-service treatment records contain no indication that his current mental illness is causally related to his military service.  Thus, the Board concludes that a VA psychiatric examination is only warranted to ascertain whether the Veteran's mental illness is secondary to his left shoulder dislocation, if service connection is warranted for the left shoulder.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1) and (2) (2016).  The Veteran reported receiving VA treatment from the Tampa, Florida VA Health Care System.  He also indicated at his March 2017 video hearing that he has a disability claim pending before the United States Social Security Administration (SSA).  VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159 (c)(2) (2016).  On remand, these records related to the Veteran's left shoulder dislocation and mental illness should be obtained and associated with the claims file.  

The Board acknowledges that the Veteran mentioned receiving mental health treatment from a private physician in the mid-eighties and nineties during his March 2017 video hearing.  However, the Veteran was unable to provide information sufficient for VA to locate and obtain these treatment records.  As such, the duty to assist in obtaining these records has not been triggered because such a duty is "limited to (securing) specifically identified documents that, by their description would be facially relevant and material to the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any records from the SSA.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).

2.  Also, obtain any VA treatment records from the Tampa, Florida, VA Health Care System dated from September 2015 to the present.

3.  Only AFTER obtaining the above referenced records, schedule a VA examination to evaluate the Veteran's claimed left shoulder dislocation.  After reviewing the Veteran's claims file including service treatment records, post service medical records (particularly the 1981-82 VA records), lay statements, and testimony, as well as a complete copy of this remand, the examiner must answer the following inquiries:

(a)  Does the evidence of record clearly and unmistakably show that the Veteran's left shoulder dislocation existed prior to his entrance onto active duty?  The examiner is specifically requested to consider the September 1980 notation in the service treatment records indicating that the Veteran's left shoulder dislocation had happened twice in the previous year, and the objective findings shown at that time, as well as the December 1981 VA medical record stating the Veteran injured his left shoulder at age 15 while messing around with his brother.  Please also see the Veteran's testimony before the Board describing the in-service incidents.

(b)  If the examiner finds that the Veteran's left shoulder dislocation clearly and unmistakably existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the disorder was not aggravated by his active service?  The term "aggravated" means an increase in disability during active service beyond the natural progress of the preexisting condition.  In rendering an opinion, the examiner is requested to specifically address the Veteran's 1981 and 1982 post-service left shoulder surgery.  

(c)  If the examiner determines that the Veteran's left shoulder dislocation did not pre-exist military service, or if it did, that such injury was aggravated, beyond the natural progression of the disorder by military service, the examiner should opine whether it is as least as likely as not (50 percent or higher probability) that the Veteran's current left shoulder condition is directly related to the Veteran's military service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Only IF the RO determines that service connection is warranted for the left shoulder condition, then the Veteran should be afforded a VA psychiatric examination to obtain an opinion as to whether his current psychiatric diagnosis/es were caused by or aggravated by the Veteran's left shoulder dislocation?

5.  After the above development is completed, readjudicate the Veteran's claims.  If the benefit sought continues to be denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


